Title: From Alexander Hamilton to James Wilkinson, 21 August 1799
From: Hamilton, Alexander
To: Wilkinson, James


Sir
New York Aug. 21. 1799

I have received from the secretary of War a letter of which the inclosed is a copy. I will thank you to enable me without delay to present him with the requisition he desires. To assist you in the distribution as to places the Adjutant General will furnish you with any materials which he may possess and which you do not. The requisition must refer to the Present Position of the Troops; but I should be glad you would indicate such intermediate points to which the Cloathing may be sent, as may suit the disposition you contemplate, there to be met with orders for its final destination.
With great consideration & esteem   I am Sir   Yr. Obed ser
A Hamilton
Brigadier General Wilkinson
